IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

 

JENNIFER REED and JOSE LUIS )
GARCIA TALENTINO, )
Plaintiffs, )
)
v ) Civil Action No. 3:18-cv-00819
) Judge Richardson/Frensley
)
YOUNG HO KIM and UN JUNG KIM, )
Defendants. )

RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION TO ENFORCE SETTLEMENT

Young Ho Kim and Un Jung Kim (“Defendants”) have not entered into a settlement agreement
with Plaintiffs Jennifer Reed and Jose Luis Garcia Talentino (“Plaintiffs”). In opposition to the Plaintiffs’
motion to enforce settlement, Defendants state:

1. The Plaintiffs have defamed the Defendants multiple times by protesting with megaphones at
the Defendants’ places of business, distributing defamatory fliers with photographs of the
Defendants, harassing tenants, and calling News Channel 5.

2. The parties did not come to reasonable settlement during the February 28, 2019 settlement
conference.

3. During the settlement conference, the Defendants’ attorney advised Defendants to attach
conditions with the settlement and pay the settlement in installments. Defendants were
concerned that Plaintiffs would harass Defendants even after a settlement was reached, and
conditions would act to prevent further harassment, defamation and protesting at Defendents’
places of business and residence.

4. The Defendants’ attorney withdrew from representation for medical reasons on March 11,

2019.

Case 3:18-cv-00819 Document 50 Filed 01/31/20 Page 1 of 3 PagelD #: 149

 
10.

11.

12.

New representation was secured by Defendants on April 10, 2019.

Plaintiffs’ wished to revisit settlement negotiations after Defendants’ nearly concluded
preparation for the Plaintiffs’ first discovery request.

Defendants’ are willing to settle but only with conditions attached to the settlement offer, as
discussed with Defendants’ first council.

Defendants’ desire to recover back rent and unpaid utilities from Plaintiffs. Defendants were
forced to evict Plaintiffs from their apartment complex due to failure to pay rent and electricity
for the entirety of their tenancy.

The settlement offer communicated from Defendants’ attorney did not contain any conditions
and requests for unpaid back rent and unpaid utilities.

Communication from Defendants and Defendants’ attorney regarding the settlement was done
via email through a third party. Defendants did not approve the settlement without conditions
attached. Due to a lack of continuity of representation due to medical conditions of first council,
Defendants’ wishes for conditions were not attached to the settlement offer.

Defendants were sick on December 20, 2019. There is a high incidence of the flu during the
winter months and Defendants were potentially infectious. They do not have contempt for the
Court as Plaintiffs’ council suggests. |
Because Defendants did not approve the settlement offer, this Court should not enter

judgement in favor of Plaintiffs.

For these reasons, Defendants ask this Court to dismiss Plaintiffs’ motion for settlement.

Date: January 30, 2020 Respectfully submitted, .
Young Ho Kim dp aa

Un Jung Kim

335 Forest Park Rd.
Apt Office
Madison, TN 37115
Tel.: (615)481-5988

Case 3:18-cv-00819 Document 50 Filed 01/31/20 Page 2 of 3 PagelD #: 150

 
 

 

CERTIFICATE OF SERVICE

The undersigned hereby certifies that the (pleading)
has been served on:

(Name) C haHle.< , Ye “Zz Lal , {|

(Address) x¥e. zh oy iW | sad Yap we

(sais) PS p95 de Real sUMee H—2-00
(Name) |_| eo Jeesles Nachvile TH, 3'P i
(Address) Nw WK * / Tas L

(Address) Le >) flat afil@e
Ce ay ey ] { —_S

(Name) |0o3- Rich af Yon s , URE fre °
(Address) __/ Nash Vil | © I IPL

(Address)

 

 

 

 

 

 

 

(Name)
(Address)
(Address)

 

 

 

 

(Name)
(Address)
(Address)

 

 

(Name)
(Address)
(Address)

 

 

 

(Name)
(Address)
(Address)

 

 

 

(Name)
(Address)

 

 

(Name)
(Address)
(Address)

on the 2 | day of Trail a Ly , 20 DO
ONT et . 5
/ LV. Les

Signature“ #

 

 

 

 

 

 

 

Case 3:18-cv-00819 Document 50 Filed 01/31/20 Page 3 of 3 PagelD #: 151

 
